OFFICE       OF   THE   ATTORNEY    GENERAL   OF    TEXAS

                                                AUSTIN

GLuLDo.y1II*
a--




               State Board of Dental Eraainara
               220 xdttiddd    miiding
               Austin.     Tena

               Dear Sir:




                               tie are in raoedp                        addrammed to
               ma   AttOrRey      General of Ta                         d quota In part:
                               Tha'Lmasdiat* qua8                     r or not the         :
                                                                   those atulents who
                                                                        tlon and maror
                     such Daoemb                                         to the June




                                                      an krafully atudlad and it
                                                       thorlrod the 2oard of Dental
                                                        app.llcaatapresenting a
                                                        collsge at tha tlma OS maid
                                                     lcnoa'8 Annotatad OlVll statutea
                                                unamb%grprs language this rsqulrement,


                                          for a llasasr to practloe Qantls-
                                          li be not loa* than 21 pear8 of age,
                     and #ball prorent a diploma from a reputable dental
                     ;;~tx~u~~l~~dancs     of gooa aoral oharaoter.” (Under-
Ytxitrr
      !mNYJ Of ihntisl'ixamlners.iem? e


          A Yebruarv grnduate of Y r**irutabl+ den%1 colleae
aould not therefor;,cualiig ac oa a@ioant   un?er krtlcle 404~
for the rngular state exarinatim L: ;?eoaab+rbaoause of the
a~pliaant*s obvious lnebillty to then present n diplom rrm .
a rsputable a05t.a oollege.
           lrurthsmora your outlined procedum would rlolcte
ths requiremot    of Artlolt 4344, Vsrnon*a ;naotatad Clril.Ytat-
utss of Wxas, at leant to tho6s af lloanta gre,uatlG after
January, that *The Board ehall axaufno ant grads ail papers
oulrnftfpdby supt appliaaats ard resort to mch applloants
wlthln 30 dap ir0.rthe date of any meetlnf;of said boazd,
and aald rqort ahall glte to each a~plioant thu gradea made
by auoh applicant upon eaoh and every suojeot upoa whloc he.
or she was examined by auah board.* You are tharorore adtlaed
that Art. 4644 and art. 4545 do not autborlze the Board to
adapt the plan outll.;edin your letter prorloualy qu&ted.
          Your attsntlon 18 direoted to Ar~iols 4343, nhlah
requirea the Board to hold at lea& two regular meetlnge a
year "at auoh tlsea and plazexne      Soard ahall deem moat .
convenient for upplioonts for exambatlon. Oue-notice of
ruon reetinq shall be qiraa by pubiloatlon la such gaper8
ao may bc leleoted by the Hoard, The Board may preacribs
rules ME reguLatloas.in hammay wlth the prorlsion4 of tnia.
title @vernlng Its own groosedlng aad the exaalnatlon of
apVllca5tc ror ~aatlc+ of daatlntry.*
           ibrt.4b48 ooamltrrto the Beard the gnwer to rix tha
tirreand gzlaoaof the tuo regular mastinga ror examlnatlonm
of appliopnta fcr lfomr8.    This nowfirIS s ~aotinuing oar
and lm not.exhauf&nI by thd action of the Doard in fixing the
bate af suoh meetings for Deoa%ber and June. It tollcns, and
you am IIOadvised, that the Board haa tht power to ohanga
the time for the Deoembar meeting to, say, Yebruary    ii,
ths Dcanl should deez the Fsbrusrp date most oonwm 1snt for
applioants for awlnatlon,    prov1Ql.n: at least two meet&a
of the Board far a~lnatlon    hare beon hrld durinr: 1942. Ii
ouch oham    he nIade,cf aour   duo notiag thsrsof =us?.be
giren as required by AI%. 4543.
          Furthermore yox ara advised that aa Art. 454s doe8
not ilait the number of msti56s r0r examination to -two a
.   .




        BY/a/ Yttmrt   h.   DeVom




                iP?ROVEiJ
                QPIBTICB
               co-